Citation Nr: 0434044	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-14 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In June 2003, the veteran's representative raised a claim of 
entitlement to separate ratings for tinnitus in each ear.  
This matter is referred to the RO for all appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's hypertension is not shown to be related to 
injury, disease or event noted during his military service; 
the first documented evidence of hypertension is recorded in 
the 1990s, many years after the veteran's separation from 
active military service and during a period of inactive duty.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred hypertension during his 
military service.  In particular, he stated that his 
hypertension should be service connected because between 
April 1995 and December 1999, his only employment was with 
the United States Air Force Reserves.  The veteran argues 
that hypertension was discovered as a result of a flight 
physical in December 1998.  A cardiovascular consultation was 
ordered, and the veteran was taken off flight status.  Since 
a cardiologist was not available, and the veteran was eager 
to return to flight status, he sought out a private 
physician.  While the private physician did not find 
paroxysmal ventricular contractions (PVCs), he did discover 
that the veteran had hypertension.  The veteran argues that 
if a military cardiologist had been available, hypertension 
would have been diagnosed during a time when he was on active 
duty.  

Applicable Law
A grant of service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during active military 
service.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Cardiovascular disease is 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after a veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Pertinent definitions are contained under 38 U.S.C.A. § 101.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  

Under subsection (24) the term "active military, naval, or 
air service" includes:  (A) active duty; (B) any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty; and (C) any period of 
inactive duty training during which the individual concerned 
was disabled or died:
         (i) from an injury incurred or aggravated in line of 
duty; or
         (ii) from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training.  38 U.S.C.A. § 101(24).

Active duty for training includes full-time duty in the Armed 
Forces performed by Reserves for training purposes, and 
includes full-time duty performed by members of the National 
Guard of any State.  Inactive duty for training generally 
means duty (other than full-time duty) prescribed for 
Reserves, and duty (other than full-time duty) performed by a 
member of the National Guard of any State.  38 U.S.C.A. § 
101(21), 101(22), 101(23), 101(24) (West 2002); 38 C.F.R. § 
3.6(a), (c), (d) (2003).

The Fact sand Analysis
The veteran's service medical records are entirely negative 
for complaints or findings of hypertension during his period 
of active service.  The first documented evidence of 
hypertension is recorded in a clinical record dated in 
February 1999, many years after the veteran's separation from 
his period of active duty in the 1960s.  

Military medical records show that the veteran was evaluated 
for PVCs in December 1998.  A Holter monitor showed that 
condition recurred frequently.  The examiner stated a 
cardiologist needed to evaluate the veteran before he could 
be returned to flight status.  A review of these records show 
no diagnosis or treatment of hypertension until it was noted 
he was on blood pressure medications in July 1998, although 
the veteran has claimed that hypertension was first diagnosed 
after his flight physical of December 1998.  Service records 
do not show that the veteran was on an active duty status 
during either time period.  

Treatment records from S. M. Teague, M.D., dated in February 
1999, show that the veteran associated his cardiovascular 
complaints with a diet (grapefruit) that he was on at that 
time.  Holter monitoring showed him to be free of 
arrhythmias.  The examiner changed the veteran's hypertension 
medication and concluded that hypertension was under good 
control.  While there is some indication of prior treatment 
for hypertension, the date of onset of that condition has not 
been provided.  

The veteran has not brought forth any evidence or identified 
any sources of medical evidence demonstrating hypertension 
prior to 1999.  He has been given the opportunity to submit 
and asked for such evidence on multiple occasions during this 
claim.  Thus, the clinical record does not show that 
hypertension was either present during the veteran's period 
of active service or was demonstrated to a degree of 10 
percent within one year after separation from that period of 
service.  

The record does disclose that the veteran developed 
hypertension subsequently while in the United States Air 
force Reserves.  As noted above, the first documented 
evidence of hypertension is recorded in reports of treatment 
from February 1999.  The veteran's personnel records show 
that between January 1999 and the beginning of March 1999, 
the veteran was on inactive duty status.  

Military medical records do not show disability resulting 
from "an injury" incurred or aggravated in line of duty.  
Moreover, the record does not disclose that hypertension was 
accompanied by an acute myocardial infarction, cardiac 
arrest, or a cerebrovascular accident during a period of 
inactive duty training.  See 38 U.S.C.A. § 101(24).  To the 
contrary, the February 1999 private medical statement shows 
that the veteran was free from any established heart disease.  

Accordingly, the preponderance of the evidence is against a 
claim for service connection for hypertension.  The Board is 
mindful of the doctrine of benefit of the doubt.  That 
doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has hypertension 
associated with injury, disease or event noted during his 
military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for hypertension is denied.



Veterans Claim Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In the veteran's case, the VCAA notice was sent in March 
2001, prior to the initial RO decision under VCAA, in May 
2001.  In this letter and a subsequent one sent in July 2003, 
the RO informed the veteran of its duty to explain to him the 
information or evidence needed to grant the claim for service 
connection.  The letters discussed VA's duty to assist the 
veteran to obtain evidence for the claim and what was 
required of him with regard to the claim of entitlement to 
service connection.  He was informed that to establish the 
benefit, the evidence had to show an injury in military 
service; or a disease that began in or was made worse during 
military service; or an event in service causing injury or 
disease; or a current physical or mental disability; or a 
relationship between his current disability and an injury, 
disease, or event in service.  

In these letters, the RO afforded the veteran details about 
the kind of evidence that tended to show entitlement.  The 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  The RO did not state specifically that the veteran 
was to submit all evidence in his possession.  The RO did 
advise the veteran that it was his responsibility to make 
certain that VA received all evidence not in the possession 
of a Federal department or agency.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, any error 
in not providing a single notice to the claimant covering all 
content requirements is harmless error.  

With respect to the VA's duty to assist, the Board observes 
that the RO obtained the veteran's service medical records 
and associated the reports of private treatment.  In addition 
VA solicited information regarding where the veteran had 
obtained additional treatment.  The veteran did not respond 
to that inquiry.  In view of the foregoing, VA has satisfied 
its duties to inform and assist the veteran at every stage of 
this case.  Therefore, he will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  


ORDER

Service connection for hypertension is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



